Citation Nr: 1025217	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-24 897	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. R. Bodger




INTRODUCTION

The Veteran served on active duty from January 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the appeal currently resides with the RO in 
Detroit, Michigan.  

In his August 2008 substantive appeal, the Veteran requested a 
central office hearing before the Board.  The Veteran was 
notified of this hearing in September 2009.  However, in December 
2009, the Veteran notified VA that he would be unable to attend 
his hearing due to bad health.  The Veteran did not submit a 
request to change his hearing date.  The hearing date passed and 
no further communication regarding a hearing has been submitted.  
As such, the Veteran's hearing request is treated as withdrawn.  
See 38 C.F.R. § 20.702(d), (e) (2009).  

In December 2007 and again in August 2009, the Veteran indicated 
that he cannot sit or stand for long periods of time, or walk for 
any distance due to his service connected back disability.  It 
appears that the Veteran is contending the severity of his 
service connected back disability has worsened.  Similarly, in an 
August 2009 statement from the Veteran's representative, it was 
claimed that the appellant's erectile dysfunction and depression 
are secondary to his service connected back disability.  In a 
February 2010 statement, the Veteran's representative also 
indicated that the claimant had been struck by a car and suffered 
a closed head trauma in 1976 and provided that his service 
connected hearing loss and impaired mobility, due to his service 
connected back disability, contributed to the incident.  He also 
asked that the Veteran be granted service connected for bilateral 
lower limb sensory impairment either due to his service connected 
back disability and/or as a residual of the injury he sustained 
due to his service connected back disability.  This increased 
rating claim as well as the direct and secondary service 
connection claims have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the record shows that the AOJ has yet to 
adjudicate the Veteran's claim for an increased rating for his 
service connected back disability, his claims of service 
connection for erectile dysfunction, depression, and bilateral 
lower limb sensory impairment secondary to his service connected 
back disability, or his claim of service connection for residuals 
of a 1976 closed head trauma caused by his service connected 
hearing loss and impaired mobility due to his service connected 
back disability.  Moreover, the Board notes that a positive 
resolution of any of these new claims could help the Veteran's 
meet the 70 percent or more schedular criteria required for a 
TDIU under 38 C.F.R. § 4.61(a) (2009).  

Therefore, the Board finds that the Veteran's TDIU claim is 
inextricably intertwined with these other claims and they must be 
adjudicated before the Board may address his TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  

A review of the record on appeal reveals that the Veteran in a 
number of writings to the RO reported that he had not worked 
full-time since the early 1990's because of his service connected 
back disability.  Therefore, while the appeal is in remand status 
the RO should provide him with another VA examination to obtain a 
medical opinion as to (a) whether his service-connected 
disabilities alone result in such impairment of mind or body that 
the average person would be precluded from securing or following 
a substantially gainful occupation or (b) whether he is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.16(a), (b) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC must adjudicate the Veteran's 
claim for an increased rating for his 
service connected back disability; his 
claims of service connection for erectile 
dysfunction, depression, and bilateral 
lower limb sensory impairment secondary to 
his service connected back disability; and 
his claim of service connection for 
residuals of a 1976 closed head trauma 
caused by his service connected hearing 
loss and impaired mobility due to his 
service connected back disability.  

2.	After undertaking the above 
development, the RO/AMC should make 
arrangements with an appropriate VA medical 
facility for the Veteran to be afforded an 
examination to ascertain his ability to 
obtain and maintain employment.  The 
claim's folder is to be provided to the 
examiner for review in conjunction with the 
examination.  After a review of the record 
on appeal and an examination of the 
claimant, the examiners should provide an 
opinion as to whether it is at least as 
likely as not that all of the Veteran's 
service connected disorders acting 
alone (i.e., without regard to any non 
service connected disorders) either 

a)	precludes him from securing or 
following a substantially gainful 
occupation or 
b)	causes him to be unable to secure 
and follow a substantially gainful 
occupation?

Note 1:  If the examiner is unable to 
distinguish the adverse symptomatology 
attributable to the Veteran's service 
connected and non service connected 
disorders, he must state so.

Note 2:  In providing an answer to the 
above questions, the examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

3.	The RO/AMC should thereafter provide the 
Veteran with updated 38 U.S.C.A. § 5103(a) 
(West 2002) notice in accordance with the 
United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2009).

4.	Thereafter, the RO/AMC should readjudicate 
the claim for a TDIU.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence received, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
A reasonable period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

